                        UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA

LENA ZERANGUE                                                   CIVIL ACTION


v.                                                              NO. 19-1939

THE LINCOLN NATIONAL
LIFE INSURANCE COMPANY                                          SECTION “F”


                                ORDER AND REASONS

     Before the Court is the defendant’s Rule 12(b)(6) motion to

dismiss the plaintiff’s claim for long-term disability benefits,

without prejudice, for failure to exhaust administrative remedies

under her ERISA plan.         For the reasons that follow, the motion is

GRANTED, and the above-captioned matter is administratively closed

so that the plaintiff may pursue her claim for long-term disability

benefits through the administrative process.

                                   Background

     Lena Zerangue is a participant to both short-term and long-

term disability benefit plans through her employment with Alliance

Benefit Partners.       On March 1, 2019, Ms. Zerangue filed this ERISA

action    against     Lincoln    National   Life     Insurance    Company,    the

administrator of each plan, seeking to recover short-term and long-

term disability benefits. She alleges that Lincoln National denied

her claim for short-term disability benefits and then failed to

provide    a   full     and     fair   review   of     the   adverse   benefit

determination.          She      further    alleges     that,     because      the

                                        1
administrator has refused to pay short-term disability benefits,

she reasonably anticipates that it will also deny her entitlement

to long-term disability benefits (which are subject to a more

stringent standard). 1

     Lincoln National now moves to dismiss the plaintiff’s claim

for long-term disability benefits without prejudice under Rule

12(b)(6)   on   the   ground   that   she   has   failed   to   exhaust   her

administrative remedies.

                                      I.

     Rule 12(b)(6) of the Federal Rules of Civil Procedure allows

a party to move for dismissal of a complaint for failure to state

a claim upon which relief can be granted.         Such a motion is rarely

granted because it is viewed with disfavor.          See Lowrey v. Tex. A

& M Univ. Sys., 117 F.3d 242, 247 (5th Cir. 1997) (quoting Kaiser

Aluminum & Chem. Sales, Inc. v. Avondale Shipyards, Inc., 677 F.2d

1045, 1050 (5th Cir. 1982)).

     Under Rule 8(a)(2) of the Federal Rules of Civil Procedure,

a pleading must contain a “short and plain statement of the claim

showing that the pleader is entitled to relief.”                Ashcroft v.

Iqbal, 556 U.S. 662, 678-79 (2009) (citing Fed. R. Civ. P. 8).




1 Although the plaintiff makes no reference to the nature of her
purported disability or the circumstances under which her claim
for short-term disability benefits was denied, she attaches to her
complaint a copy of the long-term and short-term disability plans
and states that they are incorporated by reference therein.
                                      2
“[T]he    pleading    standard     Rule       8   announces      does    not    require

‘detailed     factual    allegations,’        but       it   demands    more    than   an

unadorned, the-defendant-unlawfully-harmed-me accusation.” Id. at

678 (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)).

Stated differently, Rule 8 “does not unlock the doors of discovery

for a plaintiff armed with nothing more than conclusions.”                        Id. at

678-79.

       In considering a Rule 12(b)(6) motion, the Court “accept[s]

all well-pleaded facts as true and view[s] all facts in the light

most favorable to the plaintiff.”                 See Thompson v. City of Waco,

Texas, 764 F.3d 500, 502 (5th Cir. 2014) (citing Doe ex rel. Magee

v. Covington Cnty. Sch. Dist. ex rel. Keys, 675 F.3d 849, 854 (5th

Cir. 2012) (en banc)).           But, in deciding whether dismissal is

warranted, the Court will not accept conclusory allegations in the

complaint as true.       Id. at 502-03; see also Iqbal, 556 U.S. at 678

(“[W]e are not bound to accept as true a legal conclusion couched

as a factual allegation.”) (internal citations omitted).

       To survive dismissal, “‘a complaint must contain sufficient

factual matter, accepted as true, to state a claim to relief that

is plausible on its face.’” Gonzalez v. Kay, 577 F.3d 600, 603

(5th   Cir.   2009)     (quoting    Iqbal,        556    U.S.   at     678)    (internal

quotation marks omitted).          “Factual allegations must be enough to

raise a right to relief above the speculative level, on the

assumption that all the allegations in the complaint are true (even

                                          3
if doubtful in fact).”        Twombly, 550 U.S. at 555 (citations and

footnote omitted).        “A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the

reasonable    inference    that    the       defendant   is    liable     for   the

misconduct alleged.”       Iqbal, 556 U.S. at 678 (“The plausibility

standard is not akin to a ‘probability requirement,’ but it asks

for more than a sheer possibility that a defendant has acted

unlawfully.”).   This is a “context-specific task that requires the

reviewing court to draw on its judicial experience and common

sense.”   Id. at 679.        “Where a complaint pleads facts that are

merely consistent with a defendant’s liability, it stops short of

the line between possibility and plausibility of entitlement to

relief.” Id. at 678 (internal quotations omitted) (citing Twombly,

550 U.S. at 557).         “[A] plaintiff’s obligation to provide the

‘grounds’ of his ‘entitle[ment] to relief’”, thus, “requires more

than labels and conclusions, and a formulaic recitation of the

elements of a cause of action will not do.”              Twombly, 550 U.S. at

555 (alteration in original) (citation omitted).

     In deciding a Rule 12(b)(6) motion to dismiss, the Court may

consider documents that are essentially “part of the pleadings” -

- that is, any documents attached to or incorporated into the

plaintiff’s   complaint      by   reference      that    are    central    to   the

plaintiff’s    claim   for    relief.          Causey    v.    Sewell   Cadillac-

Chevrolet, Inc., 394 F.3d 285, 288 (5th Cir. 2004) (citing Collins

                                         4
v. Morgan Stanley Dean Witter, 224 F.3d 496, 498-99 (5th Cir.

2000)).

                                 II.

                                 A.

     ERISA gives a plan participant standing to bring a civil

action “to recover benefits due to him under the terms of his plan

[or] to enforce his rights under the terms of the plan.”   29 U.S.C.

§ 1132(a)(1)(B).    However, Fifth Circuit precedent instructs that

“claimants seeking benefits from an ERISA plan [must] first exhaust

available administrative remedies under the plan before bringing

suit to recover benefits.”     Crowell v. Shell Oil Co., 541 F.3d

295, 308 (5th Cir. 2008) (quoting Bourgeois v. Pension Plan for

the Emps. of Santa Fe Int’l Corps., 215 F.3d 475, 479 (5th Cir.

2000)).

          The   policies  underlying   ‘the   exhaustion
          requirement are to: (1) uphold Congress’
          desire that ERISA trustees be responsible for
          their actions, not the federal courts; (2)
          provide a sufficiently clear record of
          administrative action if litigation should
          ensue; and (3) assure that any judicial review
          of fiduciary action (or inaction) is made
          under the arbitrary and capricious standard,
          not de novo.’

Meza v. Gen. Battery Corp., 908 F.2d 1262, 1279 (5th Cir. 1990)

(quoting Denton v. First Nat’l Bank of Waco, 765 F.2d 1295, 1300

(5th Cir. 1985)).     Although the exhaustion requirement is not

specifically required by ERISA, it “has been uniformly endorsed by


                                  5
the courts in keeping with Congress’ intent in enacting ERISA.”

Hall v. Nat’l Gypsum Co., 105 F.3d 225, 231 (5th Cir. 1997).

       The exceptions to the exhaustion requirement are limited: a

claimant may be excused from the exhaustion requirement if she

shows either that pursuing an administrative remedy would be futile

or that she has been denied meaningful access to administrative

remedies.      Denton, 765 F.2d at 1302 (futility exception); Meza,

908 F.2d at 1279 (meaningful access exception). “To show futility,

Plaintiffs must show that the review was conducted with ‘hostility

or bias’ against the claimants.”             Ctr. for Restorative Breast

Surgery, L.L.C. v. Blue Cross Blue Shield of La., No. 11-806, 2016

U.S. Dist. LEXIS 105458, at *31 (E.D. La. Aug. 10, 2016) (Morgan,

J.) (quoting McGowin v. Manpower Int’l, Inc., 363 F.3d 556, 559

(5th    Cir.    2004)).   Moreover,       “[c]onclusory   allegations   are

insufficient to support an exception to the exhaustion rule based

on a denial of meaningful access.”            Id. at *32 (citing McGowin,

363 F.3d at 560).    Accordingly, “these exceptions apply . . . only

in extraordinary circumstances.”           Id. at *30.

                                      B.

                                      i.

       Lincoln National urges the Court to dismiss Ms. Zerangue’s

long-term disability claim, without prejudice, for failure to

exhaust administrative remedies; the defendant also requests any

“further and different relief as the Court deems appropriate.”

                                      6
The defendant submits that, although the long-term disability

policy    requires       two   administrative        appeals        prior    to      the

institution of a lawsuit, Ms. Zerangue concedes that she has not

exhausted her administrative remedies.               To the contrary, she has

not even submitted a claim for long-term disability benefits.                        As

a result, there is no administrative record for this Court to

review.

       Ms. Zerangue counters that she has pleaded two bases to excuse

the    exhaustion      requirement.     First,       invoking        29     C.F.R.     §

2560.503(l)(2), Zerangue contends that she is deemed to have

exhausted her administrative remedies because Lincoln National

failed to provide a full and fair review of her claim for short-

term disability benefits. In the alternative, Ms. Zerangue submits

that pursuing a claim for long-term disability benefits would have

been patently futile. She argues that, because her claim for long-

term   disability    benefits     would      have    been    based    on    the   same

disabling illness and handled by the same plan administrator, it

“quite obviously” would have faced the same fate as her short-term

disability claim.        Finally, Ms. Zerangue requests that the Court

stay   this   matter     until   she   can    file    a     claim    for    long-term

disability benefits and exhaust her administrative remedies.

                                       ii.

       The Court agrees with both sides, in part.                   With respect to

futility,     it    is    undisputed        that     Zerangue       exhausted        her

                                        7
administrative remedies as to her claim for short-term disability

benefits.      Moreover, the definition of disabled for purposes of

short-term disability benefits is the same as that for long-term

disability benefits during an elimination period and then less

restrictive for the remaining period of coverage.                  Furthermore,

the same plan administrator that denied Zerangue’s short-term

disability claim (and upheld that decision during two rounds of

internal appeals), would make the determination on her long-term

disability claim.         “Under these circumstances, it is certain from

the denial of [Zerangue’s] claim for STD benefits that her claim

for LTD benefits would also be denied.”             See Taylor v. Prudential

Ins.    Co.   of   Am.,   954   F.   Supp.   476,   485   (S.D.   Miss.   2013).

Therefore, it would be futile to now require her to exhaust her

administrative remedies as to her long-term disability claim.                  See

id.

       However, where, as here, a plaintiff has not even filed a

claim    for       long-term    disability     benefits,      “there      is    no

administrative record that would support an award to [her] of LTD

disability benefits by this court.”           Id. (citing Welsh v. Wachovia

Corp., 191 F. App’x 345, 358 (6th Cir. 2006).                     As previously

discussed, the primary purposes of the exhaustion requirement are

to:

       (1) uphold Congress’ desire that ERISA trustees be
       responsible for their actions, not the federal courts;
       (2)   provide   a   sufficiently   clear   record   of

                                        8
      administrative action if litigation should ensue; and
      (3) assure that any judicial review of fiduciary action
      (or inaction) is made under the arbitrary and capricious
      standard, not de novo.

Meza, 908 F.2d at 1279 (quoting Denton, 765 F.2d at 1300).                          To

consider      Ms.    Zerangue’s     entitlement      to    long-term      disability

benefits in the absence of an underlying decision by Lincoln

National for this Court to review would frustrate the purpose of

the exhaustion doctrine.

      Accordingly,       in    an   attempt     to   balance      these     competing

considerations, and in the interest of judicial economy, the Court

finds it appropriate to dismiss Ms. Zerangue’s claim for long-term

disability benefits, without prejudice, and administratively stay

these proceedings until she has an opportunity to exhaust her

administrative remedies as to her long-term disability claim.                      In

the   event    Lincoln      National    determines    that       benefits    are   not

payable, this Court will have a complete administrative record to

review in order to evaluate the decision under the applicable

standard of review.           On the other hand, if Zerangue’s claim for

long-term disability benefits is approved, many issues in this

lawsuit may be rendered moot.

      Accordingly, for the foregoing reasons, IT IS ORDERED: that

the defendant’s motion to dismiss is GRANTED, and the plaintiff’s

claim   for    long-term      disability      benefits    is     dismissed    without

prejudice.      IT     IS     FURTHER     ORDERED:        that     this     case    is


                                          9
administratively   closed   pending    the   exhaustion   of   plaintiff’s

administrative remedies as to her long-term disability claim, with

each party retaining the right to move for reopening.



                             New Orleans, Louisiana, May 9, 2019



                                ______________________________
                                     MARTIN L. C. FELDMAN
                                 UNITED STATES DISTRICT JUDGE




                                  10
